Case 1:18-cv-01919-RGA Document 108 Filed 06/08/20 Page 1 of 15 PageID #: 2703




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 SPRINT COMMUNICATIONS
 COMPANY L.P.,
           Plaintiff,
      v.
                                                      Civil Action No. 18-1919-RGA
 CEQUEL COMMUNICATIONS, LLC d/b/a
 SUDDENLINK COMMUNICATIONS and
 CSC HOLDINGS, LLC d/b/a OPTIMUM-
 CABLEVISION,
           Defendants.


 SPRINT COMMUNICATIONS
 COMPANY L.P.,
           Plaintiff,
      v.

 CHARTER COMMUNICATIONS, INC.,
 CHARTER COMMUNCIATIONS                               Civil Action No. 18-2033-RGA
 HOLDINGS, LLC, SPECTRUM
 MANAGEMENT HOLDING COMPANY,
 LLC, CHARTER COMMUNICATIONS
 OPERATING, LLC, TIME WARNER
 CABLE, LLC,
             Defendants.


                                MEMORANDUM OPINION

Stephen J. Kraftschik, Christina B. Vavala, POLSINELLI PC, Wilmington, DE; Lauren E.
Douville (argued), Lydia C. Raw (argued), Jordan T. Bergsten (argued), SHOOK HARDY &
BACON, Kansas City, MO, Attorneys for Plaintiff.

Frederick L. Cottrell, III, Jason J. Rawnsley, Alexandra M. Ewing, Kelly E. Farnan, RICHARDS
LAYTON & FINGER, P.A., Wilmington, DE; R. Scott Roe (argued), Benjamin Hershkowitz
(argued), GIBSON DUNN & CRUTCHER, New York, NY; Charles K. Verhoeven (argued),
David Eiseman (argued), QUINN EMANUEL URQUHART & SULLIVAN, LLP, San
Francisco, CA; Deepa Acharya (argued), QUINN EMANUEL URQUHART & SULLIVAN,
LLP, Washington, D.C., Attorneys for Defendants.


June 8, 2020
Case 1:18-cv-01919-RGA Document 108 Filed 06/08/20 Page 2 of 15 PageID #: 2704




/s/ Richard G. Andrews
ANDREWS, UNITED STATES DISTRICT JUDGE:

         Before the Court is the issue of claim construction of various terms in U.S. Patent Nos.

6,754,907 (“the ’4,907 patent”) and 6,757,907 (“the ’7,907 patent”) (collectively, “the ’907

Patents”). I have considered the Parties’ Joint Claim Construction Brief. (D.I. 96). I heard oral

argument on May 28, 2020.

   I.       BACKGROUND

         The ’4,907 and ’7,907 patents are generally directed to systems and methods for

providing enhanced video-on-demand services. Video-on-demand systems “offer[] an individual

viewer various selections from a video content library for viewing on-demand,” including video

such as “movies, television shows, documentaries, news, and sports.” (See D.I. 76, Ex. A at 1:13-

17). The ’907 patents allow users to “use a portable computer connected over second

communications system for remote control” such that the users “can control the video display

using their portable computer,” instead of being limited to a television/set-top box pair. (See id.

at 1:35-41).

   II.      LEGAL STANDARD

         “It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (internal quotation marks omitted). “‘[T]here is no magic formula or

catechism for conducting claim construction.’ Instead, the court is free to attach the appropriate

weight to appropriate sources ‘in light of the statutes and policies that inform patent law.’”

SoftView LLC v. Apple Inc., 2013 WL 4758195, at *1 (D. Del. Sept. 4, 2013) (quoting Phillips,

415 F.3d at 1324) (alteration in original). When construing patent claims, a court considers the

literal language of the claim, the patent specification, and the prosecution history. Markman v.

                                                   2
Case 1:18-cv-01919-RGA Document 108 Filed 06/08/20 Page 3 of 15 PageID #: 2705




Westview Instruments, Inc., 52 F.3d 967, 977–80 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370

(1996). Of these sources, “the specification is always highly relevant to the claim construction

analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term.”

Phillips, 415 F.3d at 1315 (internal quotation marks omitted).

        “[T]he words of a claim are generally given their ordinary and customary meaning. . . .

[Which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e., as of the effective filing date of the patent application.”

Id. at 1312–13 (citations and internal quotation marks omitted). “[T]he ordinary meaning of a

claim term is its meaning to [an] ordinary artisan after reading the entire patent.” Id. at 1321

(internal quotation marks omitted). “In some cases, the ordinary meaning of claim language as

understood by a person of skill in the art may be readily apparent even to lay judges, and claim

construction in such cases involves little more than the application of the widely accepted

meaning of commonly understood words.” Id. at 1314.

        When a court relies solely upon the intrinsic evidence—the patent claims, the

specification, and the prosecution history—the court’s construction is a determination of law.

See Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015). The court may also make

factual findings based upon consideration of extrinsic evidence, which “consists of all evidence

external to the patent and prosecution history, including expert and inventor testimony,

dictionaries, and learned treatises.” Phillips, 415 F.3d at 1317–19 (internal quotation marks

omitted). Extrinsic evidence may assist the court in understanding the underlying technology, the

meaning of terms to one skilled in the art, and how the invention works. Id. Extrinsic evidence,

however, is less reliable and less useful in claim construction than the patent and its prosecution

history. Id.



                                                   3
Case 1:18-cv-01919-RGA Document 108 Filed 06/08/20 Page 4 of 15 PageID #: 2706




          “A claim construction is persuasive, not because it follows a certain rule, but because it

defines terms in the context of the whole patent.” Renishaw PLC v. Marposs Societa’ per Azioni,

158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that “a claim interpretation that would exclude

the inventor’s device is rarely the correct interpretation.” Osram GMBH v. Int’l Trade Comm’n,

505 F.3d 1351, 1358 (Fed. Cir. 2007) (citation and internal quotation marks omitted).

   III.      CONSTRUCTION OF AGREED-UPON TERMS

          I adopt the following agreed-upon constructions:

 Claim Term                                            Construction

 “control screen signal” (’4,907 patent claims         “a signal that defines a control screen”
 1, 2, 10, 11, 16; ’7,907 patent claims 1, 21,
 38)
 “[Implement/implementing] [a/the] viewer              “in response to the video control signal,
 control selection” (’4,907 patent claims 1, 10,       implementing a viewer control selection”
 12)
 “viewer control selection” (’4,907 patent             “a control selection made by a viewer”
 claims 3, 10, 12)
 “[transfer/transferring] [video content               “in response to the video control signal,
 signals/the video content signals]” (’4,907           transferring [video content signals/the video
 patent claims 1, 10, ’7,907 patent claim 23)          content signals]”
 “[transfer/transferring] [first/second/the]           “in response to the viewer control signal,
 video signals” (’7,907 patent claims 21, 23,          transferring [first/second] video signals”
 25, 34, 36)
 “the video content selection signal” (’4,907          “the video content menu selection signal”
 patent claim 6)


   IV.       COLLATERAL ESTOPPEL

          On February 17, 2012, Comcast sued Plaintiff for patent infringement in the Eastern

District of Pennsylvania. In its counterclaims, Plaintiff alleged that Comcast’s video-on-demand

systems infringed the ’907 patents. The parties in the Comcast case disputed certain claim terms

that are also disputed in this case, specifically, “operating a video-on-demand system,” “video

control signal,” and “viewer control signal.” Comcast Cable Commc’ns, LLC v. Sprint


                                                   4
Case 1:18-cv-01919-RGA Document 108 Filed 06/08/20 Page 5 of 15 PageID #: 2707




Commc’ns Co., 38 F. Supp. 3d 589, 609-13 (E.D. Pa. 2014). After a Markman hearing, the Court

agreed with Comcast’s argument that each of these claims should be construed to exclude the use

of a set-top box for remote control of a video-on-demand system. Id. at 617. The Court

subsequently granted to Comcast summary judgment of non-infringement of the ’907 patents.

See Comcast Cable Commc’ns, LLC v. Sprint Commc’ns Co., 203 F. Supp. 3d 499, 557-58 (E.D.

Pa. 2016).

       Defendants argue that Plaintiff is barred under the doctrine of collateral estoppel, also

known as issue preclusion, from seeking new claim constructions for three terms the Comcast

court already construed and relied upon in issuing its judgment. The three terms are “operating a

video-on-demand system,” “video control signal,” and “viewer control signal.” (D.I. 96 at 13).

Plaintiff argues that collateral estoppel does not apply here because the issues are not identical

and the prior claim constructions were not essential to summary judgment. (Id. at 18).

       The Federal Circuit applies the law of the regional circuit in determining whether

collateral estoppel applies to another district court’s claim construction. See RF Del., Inc. v. Pac.

Keystone Techs., Inc., 326 F.3d 1255, 1261 (Fed. Cir. 2003). 1 Under Third Circuit law, in order

for collateral estoppel to apply, a party must demonstrate that “(1) the identical issue was

previously adjudicated; (2) the issue was actually litigated; (3) the previous determination was

necessary to the decision; and (4) the party being precluded from relitigating the issue was fully

represented in the prior action.” Jean Alexander Cosmetics, Inc. v. L’Oreal USA, Inc., 458 F.3d

244, 249 (3d Cir. 2006) (citations omitted). The Third Circuit also considers whether the party

being precluded “had a full and fair opportunity to litigate the issue in question in the prior



1
 Nonetheless, the Federal Circuit applies its “own precedent to those aspects of [a collateral
estoppel] determination that involve substantive issues of patent law.” Ohio Willow Wood Co. v.
Alps S., 735 F.3d 1333, 1342 (Fed. Cir. 2013).
                                                  5
Case 1:18-cv-01919-RGA Document 108 Filed 06/08/20 Page 6 of 15 PageID #: 2708




action” and “whether the issue was determined by a final and valid judgment.” Id. (citations

omitted). Here, the issue was litigated and Plaintiff, the party being precluded from relitigating

the issue, was fully represented in the prior action. See Comcast, 203 F. Supp. 3d at 507-08.

    A. The Issues are Identical

        Defendants characterize the “issue” for purposes of issue preclusion as being the

disclaimer of a set-top box for remote control of a video-on-demand system. (D.I. 96 at 13-14).

The Comcast court found such a disclaimer to exist and incorporated that disclaimer into its

constructions of the terms “operating a video-on-demand system,” “video control signal,” and

“viewer control signal.” Comcast, 38 F. Supp. 3d at 609-13. Defendants ask that this Court

likewise hold that the ’907 patentees disclaimed the use of a set-top box for remote control and

to reflect this disclaimer in its construction of these same terms. (D.I. 96 at 14). Plaintiff argues

that the system claims in the present action differ from the method claims previously construed

in the Comcast action; thus, the “issue” relating to the system claims is not identical. (Id. at 18).

        The Federal Circuit has stated, “Our precedent does not limit collateral estoppel to patent

claims that are identical. Rather, it is the identity of the issues that were litigated that determines

whether collateral estoppel should apply.” Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d

1333, 1342 (Fed. Cir. 2013); see also Nestle USA, Inc. v. Steuben Foods, Inc., 884 F.3d 1350,

1352 (Fed. Cir. 2018) (“Importantly, our precedent makes clear that collateral estoppel is not

limited to patent claims that are identical.”). Where a prior district court has construed a term in

an asserted patent claim and the same term is subsequently disputed, this Court has held that the

issues are identical. See Biovail Labs. Int’l SRL v. Intelgenx Corp., 2010 WL 5625746, at *4 (D.

Del. Dec. 27, 2010).




                                                   6
Case 1:18-cv-01919-RGA Document 108 Filed 06/08/20 Page 7 of 15 PageID #: 2709




       Plaintiff asserts claims here that it previously asserted in the Comcast case, including

claim 10 of the ‘4,907 patent and claims 21 and 23 of the ’7,907 patent. (D.I. 103). The Comcast

court granted summary judgment based on the as-construed “operating a video-on-demand

system” limitation, which is not found in various apparatus claims asserted by Plaintiff in this

case. All asserted claims here, however, require either a “viewer control signal” or “video control

signal,” which the Comcast court construed to incorporate the disclaimer of a set-top box for

remote control, and which was a basis for granting summary judgment. Comcast, 203 F. Supp.

3d at 554.

       I therefore find that the relevant “identity of the issues” is whether the ’907 patentees

disclaimed the use of a set-top box, and I find that the issues are identical.

   B. The Previous Determination Was Necessary to the Decision

       Plaintiff argues that the Comcast court’s claim constructions were not essential to the

court’s summary judgment order because the court did not apply its own constructions in

reaching its decision. (D.I. 96 at 20).

       For collateral estoppel to apply, the Comcast court’s prior claim constructions must have

been essential to the court’s final judgment of non-infringement. Burlington N. R.R. v. Hyundai

Merch. Marine Co., 63 F.3d 1227, 1231-32 (3d Cir. 1995). While claim constructions generally

do not have preclusive effect because they are not final orders, the Federal Circuit has stated

collateral estoppel applies to a claim construction ruling upon the entry of a final judgment in

which the court construes the claim at issue, as long as the construction was “essential” to the

final judgment. “[W]here a determination of the scope of patent claims was made in a prior case,

and the determination was essential to the judgment there on the issue of infringement, there is

collateral estoppel in a later case on the scope of such claims, i.e., the determined scope cannot



                                                  7
Case 1:18-cv-01919-RGA Document 108 Filed 06/08/20 Page 8 of 15 PageID #: 2710




be changed.” Molinaro v. Fannon/Courier Corp., 745 F.2d 651, 655 (Fed. Cir. 1984); see also

Pfaff v. Wells Elecs, Inc., 5 F.3d 514, 518 (Fed. Cir. 1993) (“The prior claim interpretation has

issue preclusive effect in the present case insofar as it was necessary to the judgment of

noninfringement in the previous case.”).

         Plaintiff contends that the Court’s non-infringement analysis “recast the scope of

disclaimer to exclude any involvement of the set-top box with the video-on-demand system prior

to the accused method being fully performed.” (D.I. 96 at 20, citing Comcast, 203 F. Supp. 3d at

554). Plaintiff thus concludes that the Court did not adhere to its claim construction for

“operating a video-on-demand system” when it ruled in Comcast’s favor on summary judgment.

(Id.).

         In granting summary judgment of non-infringement, the Comcast court held, “No

reasonable finder of fact could conclude that the start session messages sent by the set-top box in

Comcast’s system are not the disclaimed ‘use of a set-top box for remote control of the video-on-

demand system’.” Comcast, 203 F. Supp. 3d at 557. The Court held:

         There is no ambiguity in the Court’s prior claim construction, which included the
         limitation “without the use of a set-top box for remote control of the video-on-
         demand system” in the preamble of all of the asserted claims of the ’907 patents.
         The set-top box cannot be involved in remote control of the VOD system, at any
         step, prior to the VOD system sending video to the television. If the set-top box is
         involved, the limitation of the preamble is not met and there is no infringement.
         In Comcast’s Remote Tune system, it is undisputed that before any video content
         is sent by the VOD system, the set-top box sends a start session message to the
         VOD system. That message includes, among other things, the video content
         selected by the user. Without the communications sent by the set-top box to the
         VOD system, the VOD system does not send video content to the television and
         nothing happens. Thus, the set-top box is involved in remote control of the VOD
         system in order for Comcast’s Remote Tune system to function.




                                                  8
Case 1:18-cv-01919-RGA Document 108 Filed 06/08/20 Page 9 of 15 PageID #: 2711




Id. at 554. The Court appears to have relied on its prior construction, which already precluded

upstream messaging “prior to the VOD system sending video to the television,” to reach its

conclusion of non-infringement. Id.

        The Comcast court’s constructions of the “viewer control signal” and “video control

signal” limitations also were essential to its summary judgment determination. The Court

construed these terms to require the respective signals to be “generated and processed without

the involvement of a set-top box for remote control.” Comcast, 38 F. Supp. 3d at 612-13. In its

summary judgment order, the court explained that Comcast’s video-on-demand system was not

within the scope of these claim limitations (as disclaimed) because a set-top box was involved to

“generate and process” such signals. The Court stated:

        Moreover, to infringe the ’907 patents, the VOD system must implement a
        “viewer control signal” that is “generated and processed without the involvement
        of a set-top box for remote control” . . . . The viewer control signal is not
        “implemented” and “generated and processed,” until the processing system
        transfers video signals to either the first communication interface or the second
        communication interface. In Comcast’s Remote Tune, no video is transferred to
        the first communication interface (i.e., Comcast’s coaxial cable network) until
        after the set-top box sends a start session message to the VOD system. Thus, the
        set-top box is necessarily involved in generating and processing the viewer
        control signal.
Comcast, 203 F. Supp. 3d at 554-55.
        I thus find that the Comcast court’s claim constructions applying disclaimer were

essential to the court’s judgment of non-infringement.

    C. The Previous Judgment was Final

        Plaintiff contends that because it did not have an opportunity to appeal the Comcast

court’s summary judgment and claim construction rulings it would be “fundamentally unfair” to

apply collateral estoppel in this case. (D.I. 96 at 23-25). But Plaintiff filed a notice of appeal,

subsequent to which it entered into a settlement with Comcast. (Id. at 23-24).


                                                   9
Case 1:18-cv-01919-RGA Document 108 Filed 06/08/20 Page 10 of 15 PageID #: 2712




        The parties agree that there is no controlling case from the Federal Circuit on the issue of

 the finality of a judgment when the case is settled on appeal. Thus, I will start by considering

 black letter law. The Restatement (2d) of Judgments states, “for purposes of issue preclusion . . .

 final judgment includes any prior adjudication of an issue in another action that is determined to

 be sufficiently firm to be accorded conclusive effect.” Section 13, cmt. g. The test for finality is

 whether the prior decision was “adequately deliberated and firm” or “avowedly tentative,” and

 whether the parties were fully heard in the prior proceeding. Id. “[T]hat the decision was subject

 to appeal or was in fact reviewed on appeal [is a] facto[r] supporting the conclusion that the

 decision is final for the purpose of preclusion.” Reporter’s note cmt. g; accord Interconnect

 Planning Corp. v. Feil, 774 F.2d 1132, 1135 (Fed. Cir. 1985).

        Courts have held that collateral estoppel applies upon entry of a case dispositive order,

 even when parties settle before entry of final judgment. Owens v. Residential Credit Sol’ns, Inc.,

 2015 WL 1566168, at *6 (W.D. Pa. April 8, 2015). In Owens, the Court found that the plaintiff’s

 decision “to settle and dismiss the case with prejudice for economic reasons instead of appealing

 does not change the fact that a final decision by the district court was made on the matter,” and

 plaintiff’s argument to the contrary “would render meaningless every order disposing of an issue

 or party in action where a settlement is subsequently reached.” Id. In Free Speech Coalition, Inc.

 v. Attorney General of United States, the Court noted that factors to consider in determining

 finality are “whether the parties were fully heard, whether a reasoned opinion was filed, and

 whether that decision could have been, or actually was, appealed.” 677 F.2d 519, 541 (3d Cir.

 2012). Here, the prior district court case was completely adjudicated and Plaintiff was present

 and had a full and fair opportunity to litigate the case. The Comcast court issued a final

 judgment, and Plaintiff appealed that judgment before it settled. This is distinguishable from RF



                                                  10
Case 1:18-cv-01919-RGA Document 108 Filed 06/08/20 Page 11 of 15 PageID #: 2713




 Delaware, Inc., in which the court held that collateral estoppel did not apply to bind a district

 court to claim constructions in rulings on partial summary judgment by another district court in a

 case involving the same patents. 326 F.3d at 1261-62. That case ended in an extrajudicial

 settlement without complete adjudication even as to liability; there was no evidence that an

 evidentiary hearing was conducted to construe the claims of the patents before the summary

 judgment orders were issued, and the other court did not put the parties on notice that the orders

 could have preclusive effect.

        The cases cited by Plaintiff are distinguishable from this case. In Arlington Industries,

 Inc. v. Bridgeport Fittings, Inc., the Court declined to apply collateral estoppel because the

 moving party had not raised the collateral estoppel defense until after the issue had already been

 re-litigated in the second case. 692 F. Supp. 2d 487, 502 (M.D. Pa. 2010). In fact, the Arlington

 court found that but for the timing issue, the prior claim construction would otherwise be entitled

 to issue preclusive effect. Id. at 501. “When a court provides a Markman interpretation of a

 claim’s language, and that interpretation was essential to a final resolution of a dispute over

 infringement, a party to the suit is precluded from seeking a different interpretation of the same

 language in a subsequent dispute.” Id. In Graco Children’s Products., Inc. v. Regalo

 International, LLC, the court noted that granting preclusive effect to claim construction may

 have a chilling effect on settlement and increase appeals to correct unduly narrow claim

 constructions. 77 F. Supp. 2d 660, 664 (E.D. Pa. 1999). The Court stated, “To apply issue

 preclusion to a claim interpretation issue decided in a prior infringement adjudication, ‘the

 interpretation of the claim had to be the reason for the loss [in the prior case] on the issue of

 infringement.’” Id. (internal citations omitted). While the claim interpretation led to the court’s

 summary judgment order in the instant case, in Graco, the Court’s finding of non-infringement



                                                   11
Case 1:18-cv-01919-RGA Document 108 Filed 06/08/20 Page 12 of 15 PageID #: 2714




 was based on the doctrine of equivalents, making the court’s claim construction not essential to

 the final judgment. Id. In Kollmorgen Corp. v. Yaskawa Electric Corp., another case cited by

 Plaintiff, the Court also noted that parties to a settlement may lack incentive to settle if a

 Markman ruling is expected to have a preclusive effect on other potential patent actions. 147 F.

 Supp. 2d 464, 468 (W.D. Va. 2001). There, however, the parties settled the prior case after a

 claim construction order without any further findings or judgment on the merits of the case. Id.

        “For the purposes of issue preclusion . . . ‘final judgment’ includes any prior adjudication

 of an issue in another action that is determined to be sufficiently firm to be accorded conclusive

 effect.” Fresenius USA, Inc. v. Baxter Int’l, Inc., 721 F.3d 1330 (Fed. Cir. 2013) (internal

 citations omitted). A settlement during appeal when the Comcast court’s order was final and

 appealable under Rule 54 does not preclude a finding of collateral estoppel. See Free Speech

 Coalition, 677 F.3d at 541; see also Biovail Labs. Int’l SRL v. Intelgenx Corp., 2010 WL

 5625746, at *3-4 (D. Del. Dec. 27, 2010); Phil-Insul Corp. v. Airlite Plastics Co., 854 F. 3d

 1344, 1357-60 (Fed. Cir. 2017) (applying Eighth Circuit law, finding collateral estoppel applied

 to patentee given prior district court’s construction of two claim terms and granting summary

 judgment of non-infringement in subsequent case in favor of defendant).

        I find that the Comcast court’s summary judgment of non-infringement as to the ’907

 patents constituted a final and valid judgment.

    D. Summary

        While there does not appear to be Federal Circuit guidance on the specific issue of how a

 party’s choice to settle on appeal affects the determination of whether the prior judgment can be

 considered final, the issue is not entirely new to this district. This Court in Biovail Laboratories

 considered whether collateral estoppel applied based on a prior decision of the Central District of



                                                   12
Case 1:18-cv-01919-RGA Document 108 Filed 06/08/20 Page 13 of 15 PageID #: 2715




 California, which had granted summary judgment of non-infringement based on its construction

 of a relevant claim term. 2010 WL 5625746, at *3-4. The patentee appealed the decision but later

 withdrew its appeal. Id. at *4. The Court found that each of the requirements for application of

 collateral estoppel was met. Id.

         I agree with Biovail. I find that all the elements of collateral estoppel are met in this

 case.

    V.        CONSTRUCTION OF DISPUTED TERMS

         For the reasons discussed above, I will follow the claim construction of the Comcast

 court for the first three disputed terms. See Comcast, 38 F. Supp. 3d at 617.

 1. “operating a video-on-demand system” (’4,907 patent, claim 10; ’7,907 patent, claim 21) and
    “a video-on-demand system” (’4,907 patent, claim 1; ’7,907 patent, claim 1)

         a.     Plaintiff’s proposed construction: “operating a system where video is distributed
                on demand” and “a system where video content is distributed on demand”

         b.     Defendants’ proposed construction: “operating a video-on-demand system
                without the use of a set-top box for remote control of the video-on-demand
                system” and “a video-on-demand system without a set-top box for remote control
                of the video-on-demand system”

         c.     Court’s construction: “operating a video-on-demand system without the use of a
                set-top box for remote control of the video-on-demand system” and “a video-on-
                demand system without a set-top box for remote control of the video-on-demand
                system”

 2. “video control signal” (’4,907 patent, claims 1, 10)

         a.     Plaintiff’s proposed construction: Plain and ordinary meaning; no construction
                necessary.

         b.     Defendants’ proposed construction: “a video control signal generated and
                processed without the involvement of a set-top box for remote control of the
                video-on-demand system”

         c.     Court’s construction: “a video control signal generated and processed without the
                involvement of a set-top box for remote control of the video-on-demand system”


                                                  13
Case 1:18-cv-01919-RGA Document 108 Filed 06/08/20 Page 14 of 15 PageID #: 2716




 3. “viewer control signal” (’7,907 patent, claims 1, 21, 23)

        a.      Plaintiff’s proposed construction: “signal relating to a display for viewing video
                distributed from an on-demand system”

        b.      Defendants’ proposed construction: “a viewer control signal generated and
                processed without the involvement of a set-top box for remote control of the
                video-on-demand system”

        c.      Court’s construction: “a viewer control signal generated and processed without
                the involvement of a set-top box for remote control of the video-on-demand
                system.”

 4. “video content signals” / “video signals” (’4,907 patent, claims 1, 6, 10; ’7,907 patent, claims
    1, 21, 23, 25, 34, 36)

        a.      Plaintiff’s proposed construction: “signals relating to video selected from an on-
                demand video content library”

        b.      Defendants’ proposed construction: “signals consisting of the on-demand video
                content”

        c.      Court’s construction: “on-demand video content”

        The specifications describe that the “video [content] signals” are the selected on-demand

 video content transferred to the viewer. The ’907 patents state, “The processing system processes

 the video content menu selection signal to responsively transfer the selected video content as

 video signals.” (’4,907 patent at 4:24-26; see also id. at 3:57-59 (“transfer a preview of the

 selected video content as video signals”)). Each embodiment in the ’907 Patents describes that it

 is the video content that is transferred over the communication systems.

        Nothing in the claims suggests that the “video [content] signals” cannot include other

 non-video content also, such as metadata or packet header information. The patent specifications

 do not restrict the content of “video [content] signals” as Defendants propose by their use of the

 words “consisting of.” (See, e.g., Ex. A, ’4,907 patent at 2:54-67, 3:57-4:4, 4:24-60; Ex. B,

 ’7,907 patent at 3:1-14, 4:5-19, 4:39-48). Absent “any express disclaimer or independent



                                                  14
Case 1:18-cv-01919-RGA Document 108 Filed 06/08/20 Page 15 of 15 PageID #: 2717




 lexicography in the written description that would justify adding [a] negative limitation,” I will

 not import one. Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir. 2003). This

 term shall have the meaning that is clear from the claims and the specification: “on-demand

 video content.”

 5. “[Transferring/receiving] a [video/viewer] control screen signal [to/from] a second
    communication system”

       5.1. “transferring a control screen signal [indicating a control screen] to a second
            communication system” (’4,907 patent, claim 10; ’7,907 patent, claim 21)

              a. Plaintiff’s proposed construction: Plain and ordinary meaning; no construction
                 necessary.

              b. Defendants’ proposed construction: “transferring a control screen signal
                 [indicating a control screen] to a second communication system from a second
                 communication interface.” In the alternative: indefinite.

              c. Court’s construction: No construction necessary.

       5.2. “receiving a [video/viewer] control signal from the second communication system”
            (’4,907 patent, claim 10; ’7,907 patent, claim 21)

              a. Plaintiff’s proposed construction: Plain and ordinary meaning; no construction
                 necessary.

              b. Defendants’ proposed construction: “receiving a [video/viewer control signal]
                 from the second communication system through a second communication
                 interface.” In the alternative: indefinite.

              c. Court’s construction: No construction necessary.

          I do not think there is a basis to read in Defendants’ additional limitation, and I decline to

 do so. The proposed additional limitation is the only proposed construction by either side.

 Without it, there is no need for construction.

 IV.      CONCLUSION

          Within five days the parties shall submit a proposed order consistent with this

 Memorandum Opinion suitable for submission to the jury.

                                                    15
